In an indictment upon St. 1825, c. 184, for advertising or causing to be advertised fo< sale, lottery tickets in any lottery not authorized by the laws of this commonwealth, it is not necessary to allege that the tickets were advertised as being for sale within this commonwealth, or that the lottery was within this commonwealth and not authorized by our laws, or to specify the lottery, the tickets in which were advertised.The printer of a newspaper in which such an advertisement is inserted, is liable to indictment under that statute, although he may have no concern in the sale of the tickets.This was an indictment alleging that W. W. Clapp, ol &c., printer, on &c., did advertise and cause to be advertised in a certain newspaper by him published, and called the Evening Gazette, lottery tickets and parts of lottery tickets for sale in lotteries not authorized by the laws of said com monwealth, against the peace, &c.The St. 1825, c. 184, upon which the indictment was founded, provides, that if any person shall sell, or offer for sale, or shall advertise, or cause to be advertised for sale, any lottery ticket or tickets, or part or parts of any lottery ticket or tickets, or shall draw any lottery not authorized by the laws of this commonwealth, or aid or assist in drawing any such lottery, or shall be concerned in the management or conducting of any such lottery, within this commonwealth, he shall forfeit and pay a sum not more than 100 dollars for either of the offences aforesaid.1These several objections were overruled. See Revised Stat c. 132, § 4.